Title: From George Washington to John Sullivan, 20 November 1780
From: Washington, George
To: Sullivan, John


                        
                            Dr Sir,
                            Hd Qrs Passaic Falls 20th Novr 1780
                        
                        You have obliged me very much by your friendly letter of the 12th and I can assure you that I shall be very
                            happy in a continuation of them—You are too well acquainted with my course of business to expect frequent, or long
                            letters from me, but I can truely say that I shall write to none with more pleasure, when it is in my power to write at
                            all, than I shall do to you.
                        The determination of Congress to raise an Army for the War, & the honorable establishment on which the
                            Officers are placed will, I am perswaded, be productive of much good—Had the first measure been adopted four, or even
                            three years ago—I have not the smallest doubt in my mind, but that we should at this day have been sitting under our own
                            vines and fig trees in the full enjoyment of Peace & Independence—and I have as little doubt that the value which I
                            trust Officers will now set upon their Commissions will prove the surest Cases of public Œconomy—‘Twas idle to expect
                            that Men who were suffering every species of present distress with the prospect of inevitable ruin before them could
                            bear to have the cord of discipline strained to its proper tune, and where that is not the case it is no difficult matter
                            to form an idea of the want of Order, or to convince Military Men of its consequent evils.
                        It is to be lamented that the call upon the States for specific Supplies should come at this late hour,
                            because it is much to be feared that before those at a distance can be furnished with the Resolves & make their
                            arrangements, the Season for Salting Provision will be irretrievably lost, and this leads me to a remark which I could
                            wish never to make—It is, that the multiplicity of business in which Congress are engaged will not let them extend that
                            seasonable & provident care to many matters which private convenience & public œconomy indispensably call for, and
                            proves, in my Opinion, the evident necessity of committing more of the executive business to small boards, or responsable
                            characters than is practiced at present, for I am very well convinced that for want of system in the execution of
                            business and a proper timing of things, that our public expenditures are inconceivably greater than they ought to be—Many
                            instances might be given in proof, but I will confine myself to the article of Cloathing as we are feelingly reminded of
                            it.
                        This, instead of being ready in the Fall for delivery, is then to be provided or to be drawn from the Lord
                            knows whither, and after forcing many Soldiers from the field for want of it, is eked out at different periods as it can
                            be had through the Winter, ’till Spring, & in such a piece-meal way, that the Soldier, deriving little comfort from it
                            is hurt both in appearance and pride while the Recruiting Service is greatly injured by it. Was this the result of
                            necessity, not a word would be said; but it is the effect of a dividd attention or over much business for at the periods
                            of the extreme suffering of the Army, we can hear of Cloathing in different places falling a prey to Moth, and
                            cankerworms of a worse kind—and I am much mistaken too, if the Cloathing System (if ours can be called a System) does not
                            afford a fruitful field for stock jobbing &c.
                        It may be asked what remedy I would apply to these evils? In my opinion there is a plain and easy one—It
                            will not I acknowledge give relief to our immediate & pressing wants no more than order can succeed confusion in a
                            moment, but as both must have a beginning. Let Congress without delay (for this is the season to be looking forward to the
                            supplies for another Year) employ some eminent Merchant of approved integrity & abilities to import (in his own way)
                                Materials for the annual cloathing of Officers & Men agreeably to estimates to be
                            furnished by the Cloathier General—Or if they prefer it, let these imports be made by a Committee of their own body. When
                            a stock is once obtained, discontinue all Continental Agents & State Agents for Continental purposes and confine the
                            business of Cloathing the Army wholly to the Importer, Clothier Genl,  and
                            Regimental Cloathiers—this would be easy and simple, and would soon extricate that department from those embarrassments,
                            and impositions which have a tendency to distress Individuals and load the public with an enormous expence.
                        At present we do not know where or to whom to apply—I have made the distresses of the Army known to
                            Congress, the Board of War & the States Individually without learning from whence the supplies are to come and &
                            without the aid of a perspective, see a very gloomy prospect before us this Winter on the Score of Cloathing.
                        I have two reasons for prefering the materials for Cloathing to ready made Clothes—first because I think we
                            can have them made by the Regimental Taylors to fit each Man, & to suit the fashion of each Regiment—And secondly
                            because the materials will always be a more ready sale if Peace takes place & the Troops are disbanded, than ready made
                            Cloaths; they would attract less notice too, at the places of Export. Another question may arise here—where are the
                            means? Means must be found or the Soldiers go naked. But I will take the liberty in this place to give it as my opinion,
                            that a Foreign Loan is indispensably necessary to the continuance of the War. Congress will deceive themselves, if they
                            imagine that the Army, or a State is the Theatre of War can rub thro’ a second Campaign as the last: It would be as
                            unreasonable as to suppose that because a Man had rolled a Snowball ’till it had acquired the size of a horse that he
                            might do so till it was as large as a House. Matters may be pushed to a certain point, beyond which we cannot move them.
                            Ten months pay is now due to the Army. Every departmt of it is so much indebted that we have not credit for a single
                            Express—& some of the States are harrassed & oppressed to a degree beyond bearing—To depend under these
                            Circumstances, upon the resources of the Country unassisted by foreign loans will I am confident, be to lean upon a
                            broken Reed.
                        The situation of the Southern States is very embarrassing & I wish it was in my power to afford them
                            relief in the way you have mention’d, but it is not—The very measure you suggest, I urged as far as decency and policy would permit me to do at the Interview at Hartford, but
                            to no effect. I cannot be more particular on this subject, and what I now say, is in confidence.
                        The Report of Sir Henry Clinton’s going to the Southward was groundless and I believe few Troops have left
                            New York since those under Leslie—I set out with telling you, I could not write long letters, but have ended with a flat
                            contradiction of it. I am with much esteem & Regard, Dr Sir Yr Obt Sert
                        
                            G. W----n
                        
                    